Title: From James Madison to John Graham, 13 September 1808
From: Madison, James
To: Graham, John



Dear Sir
13 September 1808

Presuming that it was not essential to provide for remittances to Mr. Short and that arrangements for it might leak out, I omitted to say any thing on the subject.  It will be proper however to let him know on what fund he may draw in Europe, or desire him if not too late to name one himself, and get Mr. Gallatin to provide accordingly if necessary by some general deposit.  An immediate line to Mr. S. will be proper.

SignedJ. M: